UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 5, 2014 GYRODYNE COMPANY OF AMERICA, INC. (Exact name of Registrant as Specified in its Charter) New York 000-01684 11-1688021 (State or other jurisdiction (Commission File (I.R.S. Employer of incorporation) Number) Identification No.) ONE FLOWERFIELD SUITE 24 ST. JAMES, NEW YORK 11780 (Address of principal executive offices) (Zip Code) (631) 584-5400 Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. At the Annual Meeting of Shareholders of Gyrodyne Company of America, Inc. (the “Company”) held on December 5, 2014 (the “2014 Meeting”), the Company’s shareholders voted on the matters set forth below. Each issued common share was entitled to one vote on the proposals voted on at the 2014 Meeting. Of the 1,482,680 shares of the Company’s common stock outstanding and eligible to vote at the 2014 Meeting, 1,205,391 shares, or 81.30% of the eligible common stock, were present either in person or by proxy. The final results of the matters voted on at the 2014 Meeting are provided below. 1. On the proposal to elect one director, the voting totals were as follows: Name For Withheld Broker Non-Votes Elliot H. Levine The other directors whose terms of office as a director continued after the 2014 Meeting are as follows: Ronald J. Macklin, Philip F. Palmedo, Paul L. Lamb, Nader G.M. Salour, and Richard B. Smith. 2. On the proposal to approve, on a non-binding basis, the compensation of the Company’s named executive officers as disclosed in the 2014 Proxy Statement, the voting totals were as follows: For Against Abstain Broker Non-Votes 3. On the proposal to ratify the engagement of Baker Tilly Virchow Krause, LLP as independent accountants for the 2014 fiscal year, the voting totals were as follows: For Against Abstain SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GYRODYNE COMPANY OF AMERICA, INC. By: /s/ Frederick C. Braun III Frederick C. Braun III President and Chief Executive Officer Date: December 9, 2014
